--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the "Agreement") is made and entered into
effective as of the 1st day of January, 2006 (the "Effective Date"), between
SEARCHLIGHT MINERALS CORP., a Nevada corporation, (the "Company") and IAN R.
MCNEIL (the “Executive”).

WHEREAS:

A. The Company is engaged in the business of acquiring and exploring mineral
properties.

B. The Company desires to retain the Executive to act as Chief Executive Officer
and President of the Company and to provide his services to the Company as an
employee on the terms and subject to the conditions of this Agreement.

C. The Executive has agreed to act as Chief Executive Officer and President of
the Company and to provide his services to the Company on the terms and subject
to the conditions of this Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1. DEFINITIONS

1.1 The following terms used in this Agreement shall have the meaning specified
below unless the context clearly indicates the contrary:

  (a)

"Salary" shall mean the annual salary payable to the Executive at the rate set
forth in Section 4.

        (b)

"Board" shall mean the Board of Directors of the Company,

        (c)

"Cause" shall mean the Executive's (i) commission of an act of fraud, theft or
embezzlement or other similar willful misconduct; (ii) conviction of (or pleas
of nolo contendere with respect to) a felony or other crime involving moral
turpitude; (iii) a serious neglect of his material duties or failure to perform
his material obligations under this Agreement, or (iv) refusal to follow lawful
directives of the Board, provided however, that the Company shall give the
Executive written notice specifying any actions alleged to constitute Cause
under clauses (iii) or (iv), and the Executive shall have 30 days from the date
of receipt of the Company's written notice in which to cure any such alleged
Cause.


--------------------------------------------------------------------------------

2

  (d)

"Employment Term" shall mean the period beginning on the Effective Date and
ending on the close of business on the effective date of the Executive's
termination of employment with the Company.

          (e)

"Termination of Employment" shall mean the first to occur of the following
events:

          (i)

the date of death of the Executive;

          (ii)

the effective date specified in the Company's written notice to the Executive of
the Company's termination of his employment without Cause, made in accordance
with the provisions of Section 7 hereto;

          (iii)

the effective date specified in the Company's written notice to the Executive of
the Company's termination of his employment for Cause, made in accordance with
the provisions of Section 7 hereto; and

          (f)

"Termination without Cause" shall mean a termination by the Company of the
Executive's employment without Cause.

2. EMPLOYMENT

2.1 Term. The Executive's Employment Term shall become effective and begin as of
the Effective Date, and shall continue until terminated pursuant to a
Termination of Employment. The Executive will serve the Company subject to the
general supervision, advice and direction of the Board and upon the terms and
conditions set forth in this Agreement.

3. TITLE AND DUTIES

3.1 Duties. The Executive's job title shall be as Chief Executive Officer and
President of the Company. During the Employment Term, the Executive shall
perform such services and duties as the Board may from time to time designate
consistent with such position, including:

  (a)

exercising general management, direction and supervision over the business
operations of the Company;

        (b)

providing overall direction to the management of the Company;

        (c)

reporting directly to board of directors of Company; and


--------------------------------------------------------------------------------

3

  (d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board in the
Executive’s capacity as Chief Executive Officer and President, provided such
duties are within the scope of the Company’s business and implementation of the
Company’s business plan.

3.2 Other Activities. The Executive shall devote his full time, attention and
energies to the business affairs of the Company as may be reasonably necessary
for the discharge of his duties as Chief Executive Officer and President of the
Company, provided, however, the Executive may engage in reasonable investment
and other personal activities that do not interfere with the Executive's
obligations hereunder.

3.3 Nomination to Board. Throughout the Term of this Agreement, the Company
shall also nominate the Executive to serve as a member of the Board and upon
such nomination Executive shall agree to so serve.

4. COMPENSATION AND BENEFITS

4.1 Salary. During the Employment Term, the Company shall pay the Executive, in
installments according to the Company's regular payroll practice, a Salary at
the annual rate of $108,000 US per year.

4.2 Bonus. Upon the execution of this Agreement the Executive will be entitled
to a one time bonus payment of $36,000 US. The Executive will also be eligible
for a discretionary bonus to be determined based on factors considered relevant
by the board of directors of the Company.

4.3 Vacations. During each complete twelve (12) month period of the Employment
Term, the Executive shall be entitled to no fewer than three (3) weeks of paid
vacation. For any period less than twelve (12) months, the Executive shall be
entitled to a proportionate amount of vacation. The Executive shall be entitled
to carry over to the next succeeding year one week of accrued but unused
vacation from the immediately proceeding year.

4.4 Benefit Plans . During the Employment Term, the Executive shall be entitled
to participate in all employee benefit plans, including but not limited to
health plans and other employee welfare benefit plans, with respect to which the
Executive's position and tenure make him eligible to participate, provided such
benefits are provided to other executive officers of the Company. Nothing in
this Section 4.4 shall be construed to require the Company to maintain any
particular employee benefit plans for its employees.

5. REIMBURSEMENT OF EXPENSES

5.1 Reimbursement of Expenses. In addition to the compensation provided for
under Section 4 hereof, upon submission of proper vouchers in accordance with
the Company's expense reimbursement policies and procedures as may exist from
time to

--------------------------------------------------------------------------------

4

time, the Company will reimburse the Executive for all normal and reasonable
travel, medical benefits and other expenses incurred by the Executive during the
Employment Term in performance of the Executive's responsibilities to the
Company.

6. STOCK OPTIONS

6.1 Stock Options . The Executive may be granted, subject to the approval of the
Company’s Board, incentive stock options to purchase shares of the Company’s
common stock in such amounts and at such times as the Board, in its absolute
discretion, may from time to time determine. Such options will be in an amount
and of a nature similar to those granted by the Company to other directors and
senior officers of the Company, with adjustment for the merit and performance of
the Executive. All Stock Options will be subject to the terms and conditions of
the Company’s Stock Option Plan, a copy of which has been delivered to the
Executive. The Executive acknowledges and agrees that (i) the Executive will
only sell any shares issued by the Company on exercise of any Stock Options in
accordance with all applicable securities laws, including the Securities Act of
1933; and (ii) the shares issued upon exercise of any Stock Options may be
subject to restrictions on resale imposed by applicable securities law; and
(iii) the Company may legend all stock certificates representing the shares
issued upon exercise of any Stock Options with applicable resale restrictions,
as reasonably advised by the Company’s legal counsel; and (iv) the Executive has
received and reviewed a copy of the Stock Option Plan.

7. TERMINATION

7.1 Termination for Cause. The Company may terminate this Agreement at any time
for Cause. In the event of Termination for Cause, the Company shall, not later
than the next regularly scheduled payroll date, pay to the Executive all Base
Salary (and, to the extent the Company's then current severance policy provides
therefor, accrued vacation) earned through the date of such termination and the
Company will have no further liability or obligation to the Executive.

7.2 Termination without Cause. The Company may terminate this Agreement without
Cause by delivering notice of termination to the Executive stating the date of
Termination of Employment, which date will be no earlier than two weeks from
delivery of the notice of termination, and paying to the Executive an amount
equal to six month’s Salary in a lump sum as full and final payment of all
amount payable under this Agreement, including damages for wrongful termination,
within 30 days of delivery of the date of Termination of Employment.

7.3 Default Notice. The Executive may terminate this Agreement at any time in
the event of any breach of any material term of this Agreement by the Company,
provided that written notice of default has been delivered to the Company and
the Company has failed to remedy the default within thirty days of the date of
delivery of notice of default, or upon thirty days written notice of the Company
in any other event.

--------------------------------------------------------------------------------

5

7.4 Survival of Rights and Obligations . On termination of this Agreement for
any reason, all rights and obligations of each party that are expressly stated
to survive termination or continue after termination will survive termination
and continue in full force and effect as contemplated in this Agreement.

8. PROPRIETARY INFORMATION AND DEVELOPMENTS

8.1 Proprietary Information. The Executive will not at any time, whether during
or after the termination of this Agreement for any reason, reveal to any person
or entity any of the trade secrets or confidential information concerning the
organization, business or finances of the Company or of any third party which
the Company is under an obligation to keep confidential, except as may be
required in the ordinary course of the Executive’s employment with the Company,
and the Executive shall keep secret such trade secrets and confidential
information and shall not use or attempt to use any such secrets or information
in any manner which is designed to injure or cause loss to the Company. Trade
secrets or confidential information shall include, but not be limited to, the
Company's financial statements and projections, expansion proposals, business
plans and details of its mining operations or business relationships with banks,
lenders and other parties not otherwise publicly available.

8.2 Information Respecting Developments. If at any time or times during the term
of this Agreement, the Executive shall (either alone or with others) make,
conceive, create, discover, invent or reduce to practice any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data technique, know-how,
trade secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright, trademark or similar
statutes or subject to analogous protection) (herein called "Developments") that
(i) relates to the business of the Company or any of the products or services
being developed, manufactured or sold by the Company or which may be used in
relation therewith, (ii) results from tasks assigned to the Executive by the
Company or (iii) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company, such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as works made for hire or
otherwise, and the Executive shall promptly disclose to the Company (or any
persons designated by it) each such Development and, as may be necessary to
ensure the Company's ownership of such Developments. The Executive hereby assign
any rights (including, but not limited to, any copyrights and trademarks) the
Executive may have or acquire in the Developments and benefits or rights
resulting therefrom to the Company and its assigns without further compensation
and shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Company.

The Executive will, during the term of this Agreement and at any time
thereafter, at the request and cost (including the Executive's reasonable
attorney's fees) of the Company,

--------------------------------------------------------------------------------

6

promptly sign, execute, make and do all such deeds, documents, acts and things
as the Company and, its duly authorized agents may reasonably require:

  (a)

to apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights, trademarks or other
analogous protection for any Developments in any country throughout the world
and when so obtained or vested to renew and restore the same; and

        (b)

to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous propose.

In the event the Company is unable, after reasonable effort, to secure the
Executive's signature on any application for letters patent, copyright or
trademark registration or other documents regarding any legal protection
relating to a Development, whe ther because of the Executive's physical or
mental incapacity or for any other reason whatsoever, the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his respective agent and attorney- in- fact, to act for and in his
behalf and stead to execute and file any such application or applications or
other documents and to do all other lawfully permitted acts to further the
prosecution, and issuance of letters patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by the Executive as applicable.

8.3 Survival of Representations . The obligations of the Executive set forth in
Sections 8.1 and 8.2 will survive termination of this Agreement.

9. NON-COMPETE; NON-HIRE

9.1 No Competition. The Executive agrees that, in the event of termination of
this Agreement, for a period of six months following the termination of this
Agreement, the Executive will not, without the Company's consent, directly or
alone or as a partner, joint venturer, officer, director employee, consultant,
agent, independent contractor or stockholder or other owner of any entity or
business, engage in any business which is directly competitive with the business
of the Company in any territory in which the Company is engaged in business at
the date of termination, including (i) any business involving the acquisition
and development of mineral properties; (ii) any line of business that is engaged
in by the Company and its subsidiaries as of the Effective Date; or (iii) any
other line of business that is engaged in by the Company and its subsidiaries
(or with respect to which the Company has made preparations to engage) as of the
date of such termination of this Agreement; provided, however, that the
ownership by the Executive of not more than five percent (5%) of the shares of
any publicly traded class of stock of any corporation shall not be deemed, in
and of itself, to violate the prohibitions of this Section 9.1.

--------------------------------------------------------------------------------

7

9.2 No hiring of Employees. The Executive agrees that, in the event of any
termination of this Agreement, for a period of six months following such
termination of this Agreement, the Executive will not hire or otherwise employ
or retain, or knowingly permit (to the extent reasonably within his control) any
other entity or business which employs the Executive or in which the Executive
has any ownership interest or is otherwise involved to hire or otherwise employ
or retain, any person who was employed or engaged as a Executive or employee by
the Company as of the date of the termination of this Agreement.

9.3 Common Law. The restrictions in this Section 9, to the extent applicable,
shall be in addition to any restrictions imposed upon the Executive by statute
or at common law.

9.4 Enforceability. The parties hereby acknowledge that the restrictions in this
Section 9 have been specifically negotiated and agreed to by the parties hereto
and are limited only to those restrictions reasonably necessary to protect the
Company from unfair competition. The parties hereby agree that if the scope or
enforceability of any provision, paragraph or subparagraph of this Section 9 is
in any way disputed at any time, and should a court find that such restrictions
are overly broad, the court may modify and enforce the covenant to the extent
that it believes to be reasonable under the circumstances. Each provision,
paragraph and subparagraph of this Section 9 is separable from every other
provision, paragraph and subparagraph and constitutes a separate and distinct
covenant.

9.5 Survival of obligations under this Section. The obligations and agreements
of the Executive set forth in Sections 9.1, 9.2, 9.3 and 9.4 will survive
termination of this Agreement for the periods specified in Sections 9.1 and 9.2.

10. RELIEF

10.1 Remedy for Breach. The Executive hereby expressly acknowledges that any
breach or threatened breach by the Executive of any of the terms set forth in
Section 9 or 10 of this Agreement may result in significant and continuing
injury to the Company, the monetary value of which would be impossible to
establish, and any such breach or threatened breach will provide the Company
with any and all rights and remedies to which it may be entitled under the law,
including but not limited to injunctive relief or other equitable remedies.

11. PARTIES BENEFITED; ASSIGNMENTS

11.1 Assignment. This Agreement shall be binding upon, and inure to the benefit
of, the Executive, his heirs and his personal representative or representatives,
and upon the Company and its successors and assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by the Executive.

--------------------------------------------------------------------------------

8

12. NOTICES

12.1 Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
overnight courier, addressed to the Board and the Company at its then principal
office, or to the Executive at the address set forth in the preamble, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing for the purpose in a notice given to the other
parties in compliance with this Section 12. Notices shall be deemed given when
delivered.

13. GOVERNING LAW

13.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and each party hereto adjourns
to the jurisdiction of the courts of the State of Nevada.

14. REPRESENTATIONS AND WARRANTIES

14.1 Representations and Warranties of Executive. The Executive represents and
warrants to the Company that (a) the Executive is under no contractual or other
restriction which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder or other rights of Company hereunder, and
(b) the Executive is under no physical or mental disability that would hinder
the performance of his duties under this Agreement.

15. MISCELLANEOUS

15.1 Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof.

15.2 Final Agreement. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof.

15.3 Amendments. No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of the parties hereto.

15.4 Waiver. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

15.5 Applicable La w. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof and

--------------------------------------------------------------------------------

9

the application of such provisions to other persons or circumstances, all of
which shall be enforced to the greatest extent permitted by law.

15.6 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

15.7 Independent Counsel. The Executive acknowledges and agrees that O'Neill Law
Group PLLC has acted solely as legal counsel for the Company and that the
Executive has been recommended to obtain independent legal advice prior to
execution of this Agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

SEARCHLIGHT MINERALS CORP. by its authorized signatory:

      /s/ Carl S. Ager     Signature of Authorized Signatory           Carl S.
Ager     Name of Authorized Signatory           Secretary/Treasurer     Position
of Authorized Signatory           SIGNED, SEALED AND DELIVERED     BY IAN R.
MCNEIL     in the presence of:           /s/ Tana M. Phillips     Signature of
Witness           Henderson, Nevada   /s/ Ian R. McNeil Address of Witness   IAN
R. MCNEIL            


--------------------------------------------------------------------------------